United States Court of Appeals
      for the Federal Circuit
                 ______________________

            KATHERINE ARCHULETA,
     Director, Office of Personnel Management,
                       Petitioner

                            v.

                  TONY D. HOPPER,
                     Respondent


     MERIT SYSTEMS PROTECTION BOARD,
                   Respondent
             ______________________

                       2013-3177
                 ______________________

   Petition for review of the Merit Systems Protection
Board in No. CH0731090798-I-3.
                ______________________

    ON PETITION FOR REHEARING EN BANC
             ______________________

  Before LOURIE, O’MALLEY, and REYNA, Circuit Judges.
PER CURIAM.
                       ORDER
    Katherine Archuleta, Director of the Office of Person-
nel Management (“OPM”), filed a petition for rehearing en
banc. A response to the petition was invited by the court
2                                       ARCHULETA    v. HOPPER



and filed by Respondent Merit Systems Protection Board
and Respondent Tony D. Hopper. After careful considera-
tion, the panel grants OPM’s petition for the limited
purpose of clarifying this court’s opinion.
    IT IS ORDERED THAT:
    (1) OPM’s petition for rehearing is granted for the
    limited purpose of clarifying that the Merit Sys-
    tems Protection Board had jurisdiction to review
    Respondent Tony D. Hopper’s debarment and can-
    cellation of eligibilities as part of a unified penalty
    arising from the same set of circumstances as his
    removal. In all other respects, the petition is de-
    nied.
    (2) The prior opinion in this appeal, which issued
    on December 8, 2014, and was reported at Ar-
    chuleta v. Hopper, 773 F.3d 1289 (Fed. Cir. 2014),
    is withdrawn and replaced with the revised opin-
    ion accompanying this order.


                                     FOR THE COURT

May 13, 2015                         /s/ Daniel E. O’Toole
     Date                            Daniel E. O’Toole
                                     Clerk of Court